Unemployment insurance award. Appeal by the Industrial Commissioner upon the ground that the claimant was *1022not justified in refusing an offer of employment. The Unemployment Insurance Appeal Board decided that the refusal was not unreasonable. The salary offered was one third of that which claimant had received for many years and until about two years before the hearing and less than one half of the salary last received by him. Decision affirmed, with costs against the Industrial Commissioner. All concur.